



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Blazevic, 2015 ONCA 789

DATE: 20151118

DOCKET: C55656

MacPherson, Tulloch and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Michael Blazevic

Appellant

Brad Burgess, for the appellant

David Finley, for the respondent

Heard: November 16, 2015

On appeal from the conviction entered on January 9, 2012
    and the sentence imposed on February 1, 2012 by Justice Leonard Ricchetti of
    the Superior Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

The appellant Michael Blazevic was convicted of three firearms offences
    and conspiracy to commit an indictable offence (unlawful confinement) by
    Richetti J. of the Superior Court of Justice on January 9, 2012. He received a
    global sentence of ten years imprisonment, after credit for 75 days of
    pre-sentence custody.

[2]

The appellant appeals both the conviction and sentence.

[3]

On the conviction appeal, the appellant submits that his convictions for
    the three firearms offences were unreasonable because there was insufficient
    evidence to prove that he had knowledge of the presence of the firearm in the
    drivers side door pocket.

[4]

We do not accept this submission. The factual context here is important.
    The appellant and his associates were on the brink of attempting to commit a
    kidnapping. They had weapons to assist in committing this offence. There was
    strong evidence that the appellant had knowledge of the zippered case
    containing the firearm. The trial judge listed nine pieces of evidence on this
    issue, including the appellants admission that he was the driver of the car,
    the fact that the appellant had another weapon (a knife) as well as handcuffs
    and repellant spray in a satchel on his person, and the proximity of the
    firearm to the drivers seat of the car. The trial judge concluded:

The totality of the evidence must be considered. When all of
    the evidence is considered as a whole, there is no reasonable doubt Mr.
    Blazevic had knowledge of the firearm in the drivers door pocket.

We agree.

[5]

On the sentence appeal, the appellant asserts that the ten year sentence
    was too harsh for two reasons: (1) the trial judge overemphasized the
    appellants convictions in 2000 for armed robbery and forcible confinement; and
    (2) he failed to properly consider the principle of rehabilitation.

[6]

We would not give effect to these submissions. There was nothing wrong
    with the trial judge taking into account the previous armed robbery/forcible
    confinement convictions and referring to the raw brutality towards the
    victims in that incident. This is particularly so in light of the fact that
    the trial judge was sentencing the appellant for an aborted kidnapping and
    confinement of a wealthy person with a view to extracting money from him. The
    proposed criminal activity in 2010 was similar in purpose, and in likely
    violence, to the criminal activity that led to his convictions in 2000.

[7]

On rehabilitation, the trial judge said:

Mr. Blazevics record is not the record of someone who has
    reasonable prospects for rehabilitation. There is no reason to believe that Mr.
    Blazevic has any prospects for rehabilitation.

[8]

The appellant says that this conclusion is too harsh. We disagree.
    Although there are longer and more serious criminal records than the
    appellants, the armed robbery/unlawful confinement offences for which he was
    convicted in 2000, and especially the facts underlying those convictions, and
    the imminent criminal activity which led to the 2012 convictions, taken
    together, amply justify the trial judges bleak conclusion on rehabilitation.

[9]

The conviction and sentence appeals are dismissed.

J.C. MacPherson J.A.

M. Tulloch J.A.

G. Pardu J.A.


